DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-2, 4-5, and 9-10 are objected to because of the following informalities:  
Claim 1 Ln.6: the word “the” in the clause “with a change in the temperature” should be deleted for antecedent reasons (i.e., the antecedent basis for the temperature was not previously established).
Claim 1 Lns.22-23 and 27: each instance of the clause “the cover piece” should be amended to recite “the plate-shaped cover piece” so that the claim nomenclature is consistent.
Claim 2 Ln.6: the word “the” in the clause “with a change in the temperature” should be deleted for antecedent reasons (i.e., the antecedent basis for the temperature was not previously established).
Claim 2 Lns.22-23 and 27: each instance of the clause “the cover piece” should be amended to recite “the plate-shaped cover piece” so that the claim nomenclature is consistent.
Claim 4 Lns.2-3: the clause “the longitudinal direction” should be amended to recite “a longitudinal direction” in order to provide the proper antecedent basis for the limitation.
Claim 5 Ln.2: the clause “the cover piece” should be amended to recite “the plate-shaped cover piece” so that the claim nomenclature is consistent with that of claim 1.
Claim 9 Lns.2-3: the clause “the longitudinal direction” should be amended to recite “a longitudinal direction” in order to provide the proper antecedent basis for the limitation.
Claim 10 Ln.2: the clause “the cover piece” should be amended to recite “the plate-shaped cover piece” so that the claim nomenclature is consistent with that of claim 2.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuma (JP 2016039122) (of record, cited in the IDS, including Translation and Original Document) in view of Namikawa (JP 2014035993).
See next page→
Regarding claim 1, Suzuma discloses (Figs.1-4):
A breaker provided with: a fixed contact (23); a movable piece (4), which has an elastic portion (41) formed in a plate shape (See Fig.2) and elastically deformable (See Fig.3), and a movable contact (43) formed in one end portion (See Fig.3) of the elastic portion (41), and which is for pressing the movable contact (43) against the fixed contact (23); a thermally-actuated element (5) deforming with a change in the temperature (See Figs.3a-b, [0021], and [0024]) so as to shift the movable piece (4) from a conduction state (Fig.3a) in which the movable contact (43) contacts with the fixed contact (23) to a cut-off state (Fig.3b) in which the movable contact (43) is separated from the fixed contact (23); a first resin case (71) having an opening (See Figure Below) for housing the movable piece (4) and the thermally-actuated element (5); a second resin case (72) mounted on the first resin case (71) in order to close the opening (See Fig.1); and a plate-shaped cover piece (See Figure Below) embedded in the second resin case (72), wherein the first resin case (71) is provided with a first fixing surface (71A) fixed to the second resin case (72), and formed continuously (See Fig.2) around the opening, the second resin case (72) is provided with a second fixing surface (Figs.1-2: the bottom surface of the second resin case 72 defines the "second fixing surface") fixed to the first resin case (71), and formed continuously (See Fig.4a) facing the first fixing surface (71A) (Figs.2 and 4a: when then second resin case 72 is coupled to the first resin case 71, the “second fixing surface” will face the first fixing surface 71A), the second fixing surface is provided with a protruding portion (72C) protruding toward the first fixing surface (71A), wherein the opening includes a rectangular area (See Figure Below) which is formed in a rectangular shape (See Figure Below) in said plan view (See Figure Below), the protruding portion (72C) being provided in a region adjacent to four corners (See Figure Below) of the rectangular area (See Figure Below) on outer sides thereof in the plan view ([0035], [0043], and Fig.4: when the protruding portion 72C is welded to the first resin case 71, the protruding portion 72C will be welded onto the first fixing surface 71A, which means that the protruding portion 72C will be provided adjacent to and provided on outer sides of the four corners of the rectangular area in the top-plan/“plan” view).

    PNG
    media_image1.png
    996
    886
    media_image1.png
    Greyscale

However, Suzuma does not disclose:
The protruding portion and the cover piece are at least partially overlapped with each other in a plan view of the cover piece viewed in its thickness direction, the protruding portion and the cover piece are overlapped with each other in regions which are adjacent to four corners of the rectangular area on outer sides thereof in the plan view.
Namikawa however teaches (Fig.1):
A plate-shaped cover piece (8) embedded in the second resin case (72), and wherein the plate-shaped cover piece (8) is provided in region adjacent to four corners of the rectangular area (See Figure Below) thereof in the plan view (Fig.1: in the top-plan/“plan” view of the assembled device, the plate-shaped cover piece 8 will be provided adjacent to the four corners of the rectangular area).

See next page→

    PNG
    media_image2.png
    946
    719
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Namikawa to modify the device of Suzuma such that the protruding portion and the plate-shaped cover piece overlap each other in a plan view in its thickness direction and such that the protruding portion and the plate-shaped cover piece overlap with each other in regions which are adjacent to four corners of the rectangular area on outer sides thereof in the plan view, as claimed, in order to provide an arrangement that can better prevent the movable piece from overheating while also providing additional rigidity and strength to the first and second resin case due to the arrangement of the plate-shaped cover piece as taught by Namikawa (See Abstract and Pg.4, Par.6, Lns.4-6).
Regarding claim 2, Suzuma discloses (Figs.1-4):
A breaker provided with: a fixed contact (23); a movable piece (4), which has an elastic portion (41) formed in a plate shape (See Fig.2) and elastically deformable (See Figs.3a-b), and a movable contact (43) formed in one end portion (See Figs.3a-b) of the elastic portion (41), and which is for pressing the movable contact (43) against the fixed contact (23); a thermally-actuated element (5) deforming with a change in the temperature (See Figs.3a-b, [0021], and [0024]) so as to shift the movable piece (4) from a conduction state (Fig.3a) in which the movable contact (43) contacts with the fixed contact (23) to a cut-off state (Fig.3b) in which the movable contact (43) is separated from the fixed contact (23); a first resin case (71) having an opening (See Figure of Claim 1) for housing the movable piece (4) and the thermally-actuated element (5); a second resin case (72) mounted on the first resin case (71) in order to close the opening (See Fig.1); and a plate-shaped cover piece (See Figure of Claim 1) embedded in the second resin case (72), wherein the first resin case (71) is provided with a first fixing surface (71A) fixed to the second resin case (72), and formed continuously (See Fig.2) around the opening, the second resin case (72) is provided with a second fixing surface (Fig.2: the bottom surface of the second resin case 72 defines a “second fixing surface”) fixed to the first resin case (71), and formed continuously (See Fig.4a) facing the first fixing surface (71) (Figs.2 and 4a: when then second resin case 72 is coupled to the first resin case 71, the “second fixing surface” will face the first fixing surface 71A), the second fixing surface is provided with a protruding portion (72C) protruding towards the first fixing surface (71A), wherein the opening includes a rectangular area (See Figure of Claim 1) which is formed in a rectangular shape (See Figure of Claim 1) in said plan view (See Figure of Claim 1), the protruding portion (72C) being provided in a region adjacent to four corners (See Figure of Claim 1) of the rectangular area (See Figure of Claim 1) on outer sides thereof in the plan view ([0035], [0043], and Fig.4: when the protruding portion 72C is welded to the first resin case 71, the protruding portion 72C will be welded onto the first fixing surface 71A, which means that the protruding portion 72C will be provided adjacent to and provided on outer sides of the four corners of the rectangular area in the top-plan/“plan” view).
However, the relied upon embodiment of Suzuma does not disclose:
The first fixing surface is provided with a protruding portion protruding toward the second fixing surface, and the protruding portion and the cover piece are at least partially overlapped with each other in a plan view of the cover piece viewed in its thickness direction, and the protruding portion and the cover piece are overlapped with each other in regions which are adjacent to four corners of the rectangular area on outer sides thereof in the plan view.
However, Suzuma describes another embodiment that teaches:
The first fixing surface is provided with a protruding portion protruding towards the second fixing surface ([0048]: “Also, the relationship between the weld ribs and the surface to be welded may be interchanged between the base and the cover”- the protruding portion 72C can be provided on the first fixing surface 71A of the first resin case 71, which will be arranged to face the second fixing surface of the second resin case 72 when the first resin case 71 and second resin case 72 are fixed to each other).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above additional embodiment taught by Suzuma to modify the relied upon embodiment of Suzuma such that the first fixing surface is provided with a protruding portion protruding toward the second fixing surface, as claimed, in order to provide an alternative arrangement that will still reduce the amount of burrs that protrude when the first resin case and second resin case are welded to each other as taught by Suzuma ([0008]).
However, the above combination would still fail to teach:
The protruding portion and the cover piece are at least partially overlapped with each other in a plan view of the cover piece viewed in its thickness direction, and the protruding portion and the cover piece are overlapped with each other in regions which are adjacent to four corners of the rectangular area on outer sides thereof in the plan view.
Namikawa however teaches (Fig.1):
A plate-shaped cover piece (8) embedded in the second resin case (72), and wherein the plate-shaped cover piece (8) is provided in region adjacent to four corners of the rectangular area (See Figure of Claim 1) thereof in the plan view (Fig.1: in the top-plan/“plan” view of the assembled device, the plate-shaped cover piece 8 will be provided adjacent to the four corners of the rectangular area).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Namikawa to further modify the device of modified Suzuma such that the protruding portion and the plate-shaped cover piece overlap each other in a plan view in its thickness direction and such that the protruding portion and the plate-shaped cover piece overlap with each other in regions which are adjacent to four corners of the rectangular area on outer sides thereof in the plan view, as claimed, in order to provide an arrangement that can better prevent the movable piece from overheating while also providing additional rigidity and strength to the first and second resin case due to the arrangement of the plate-shaped cover piece as taught by Namikawa (See Abstract and Pg.4, Par.6, Lns.4-6).
Regarding claims 4 and 9, Suzuma further discloses:
Wherein the second resin case (72) is formed in a rectangular shape (See Fig.2) which is longer in the longitudinal direction (See Figure of Claim 1) of the movable piece (4) in the plan view, and the protruding portion (72C) has first portions (See Figure Below) extending linearly along the opening (See Figure of Claim 1) in parallel with long sides (See Figure of Claim 1) of the second resin case (72), and second portions (See Figure Below) continued from the first portions, and bent inward in a short direction (See Figure Below) of the movable piece (4) in the above-said adjacent regions (See Figure Below).

See next page→

    PNG
    media_image3.png
    824
    864
    media_image3.png
    Greyscale

Regarding claims 5 and 10, modified Suzuma does not explicitly teach:
Wherein the second portions and the cover piece are overlapped with each other in the plan view.
However, modifying the shape and/or size of the plate-shaped cover piece such that it overlaps with the second portions in the plan view, as respectively claimed in claims 1 and 2, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the improved heat dissipation and case rigidity as discussed in claims 1 and 2 above, since a change in shape and size are generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976) and In re Rose, 105 USPQ 237 (CCPA 1955).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claims 7 and 14, modified Suzuma further teaches:
(Claim 7) A safety circuit for electrical equipment (Suzuma: [0021]), which comprises the breaker as set forth in claim 1 (See Rejection of Claim 1 above).
(Claim 14) A safety circuit for electrical equipment (Suzuma: [0021]), which comprises the breaker as set forth in claim 2 (See Rejection of Claim 2 above).
Regarding claims 8 and 15, modified Suzuma further teaches:
(Claim 8) A secondary battery pack (Suzuma: [0021]), which comprises the breaker as set forth in claim 1 (See Rejection of Claim 1 above).
(Claim 15) A secondary battery pack (Suzuma: [0021]), which comprises the breaker as set forth in claim 2 (See Rejection of Claim 2 above).

See next page→

Allowable Subject Matter

Claims 6 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the obviation of the objections noted above.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 6 and 11, the allowability resides in the overall structure and functionality of the device as respectively recited in the combined subject matter of claims 1, 4, and 6 and/or the combined subject matter of claims 1, 4-5, and 11, and at least in part, because claims 6 and 11 recite the limitations:  “third portions continued from the second portions, and disposed inward in the short direction than the first portions, and extending linearly in parallel with the first portions”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 6 and 11, are believed to render the combined subject matter of claims 1, 4 and 6, and/or the combined subject matter of claims 1, 4-5, and 11, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the obviation of the objections noted above.
Regarding claims 12-13, the allowability resides in the overall structure and functionality of the device as respectively recited in the combined subject matter of claims 2, 9, and 12 and/or the combined subject matter of claims 2, 9-10, and 13, and at least in part, because claims 12-13 recite the limitations:  “third portions continued from the second portions, and disposed inward in the short direction than the first portions, and extending linearly in parallel with the first portions”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 12 and 13, are believed to render the combined subject matter of claims 2, 9 and 12, and/or the combined subject matter of claims 2, 9-10, and 13, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the obviation of the objections noted above.
In the English Translation of the International Preliminary Report on Patentability filed in the PCT Japanese Patent Office (JPO) on March 2, 2021, the report does not provide a rejection for claim 6 (which is identical to claim 6 of the instant application and contains nearly identical subject matter as that of claims 11-13 of the instant application) since the report marked claim 3 (which was amended into claims 1 and 2 of the instant application) as an allowable claim. However, as noted in the rejection above, it is believed that claim 3 (which has now been amended into independent claims 1 and 2 of the instant application) is not an allowable claim and that the combined subject matter of the Suzuma reference and Namikawa reference, as utilized above, can reasonably be combined to teach the subject matter of claim 3.  For the reasons provided above, it is believed that claims 6 and 11-13 are allowable over the report.
Furthermore, the JPO issued out a Decision to Grant a Patent on December 7, 2021, and thus also provides no rejection for claims 6 and 11-13 of the instant application.
The other prior art references of record teach other thermal switches that utilize a PTC thermistor, bimetal, and a movable piece.  However, none of the prior art references of record teach a casing that has a protruding portion that is made up of first portions, second portions, and third portions as respectively claimed in claims 6 and 11-13.  For the reasons provided above, none of the prior art references are believed to render the subject matter of claims 6 and 11-13 unpatentable as claimed, subject to the obviation of the objections noted above.
Finally, the Office has not identified any double patenting issues.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210210297: a circuit breaker that has a protruding piece that is provided on a first resin casing (the Office notes that in order to disqualify this reference, Applicant will have to provide a statement that shows either common ownership or that the subject matter was obtained by Masahi Namikawa).
US 20160035521: a circuit breaker with a PTC thermistor, movable element, bimetal, and a plate-shaped cover piece.
US 20160035522: a circuit breaker with a PTC thermistor, movable element, bimetal, and a plate-shaped cover piece.
US 20140285308: a circuit breaker with a PTC thermistor, movable element, bimetal, and a plate-shaped cover piece.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835